Case 2:17-cv-01946-JCM-BNW Document 126 Filed 05/03/19 Page 1 of 3
Case 2:17-cv-01946-JCM-BNW Document 126 Filed 05/03/19 Page 2 of 3




 IT IS ORDERED that the request for Mr. Danny Abir to be removed from this case is
 GRANTED.

    IT IS FURTHER ORDERED that any further requests of this type shall be styled
 as a motion in accordance with LR IA 11-6(b).

    Dated this 6th day of May, 2019.
                                          _________________________________
                                          Brenda Weksler
                                          United States Magistrate Judge
          Case 2:17-cv-01946-JCM-BNW Document 126 Filed 05/03/19 Page 3 of 3


                                    CERTIFICATE OF SERVICE
 1

 2          I HEREBY CERTIFY that pursuant to F.R.C.P. 5 on May 3, 2019, I caused service of the
 3   foregoing:
 4
        1. NOTICE OF WITHDRAWAL
 5

 6   by golden state overnight mail and electronic mail through the United States District Court’s

 7
     CM/EC system to the following at their last known address and e-mail:

 8   Craig R. Anderson, Esq.                         Attorneys for Defendant
 9   Marquis Aurbach Coffing                         LVMPD
     10001 Park Run Drive
10   Las Vegas, Nevada 89145
     canderson@maclaw.com
11
     Daniel R. McNutt, Esq.                          Attorneys for Defendant
12
     McNutt Law Firm, P.C.                           OFFICER KENNETH LOPERA
13   625 South Eight Street
     Las Vegas, Nevada 89101
14   drm@mcnuttlawfirm.com

15

16

17                                              /s/ Flor Pedro_____________________
                                                An Employee of Abir Cohen Treyzon Salo, LLP
18

19

20

21

22

23

24

25

26

27

28


                                               1
                                     CERTIFICATE OF SERVICE
